REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 23-44 are currently pending. Claims 1-22 were previously cancelled. No new subject matter was added.  
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 35-44 directed to Group II non-elected without traverse.  Accordingly, claims 35-44 been cancelled.
Allowable Claims
4.	Claims 23-34 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 23 would be allowable for reciting, inter alia, “diverting, during an initial time interval, the priming fluid into a secondary post- infusion line to bypass a blood warmer operatively active on said heating zone, wherein the secondary post-infusion line is in fluid communication with the blood return line upstream of the heating zone and is in fluid communication with the blood return line downstream of the heating zone; and directing, after said initial time interval, the priming fluid to flow”.
Paolini et al. (US 20050020958 A1) teaches a method for priming an extracorporeal blood circuit (see Paragraph [0018]) of an extracorporeal blood treatment apparatus (see Figure 1-2), before starting patient treatment, the extracorporeal blood treatment apparatus including: (a) a blood treatment device (dialysis machine (1)); and (b) a blood warmer (temperature regulator (18)), and the extracorporeal blood circuit including: (i) a blood withdrawal line (access branch (8)) and a blood return line (return branch (10)) coupled to the blood treatment device (coupled to filter (4) and blood compartment (5) of dialysis machine (1), see Figure 1), wherein the blood return line includes a heating zone coupled to the blood warmer (a portion of the return line (10) is coupled to the temperature regulator (18) creating the heating exchanger, see Paragraph [0038]); (ii) a blood pump (peristaltic pump (9)) configured to be coupled to a pump section either of the blood withdrawal line or of the blood return line (pump (9) is coupled to the access branch (8)); (iii) at least a post-infusion line (infusion line (23)) connected to the blood return line upstream of the heating zone (connected to return branch (10) upstream of heat exchange (18 and 19), see Figure 1); and (iv) an air trapping device (expansion chamber (11)) located along the blood return line upstream of the heating zone (infusion branch (23) is connected to expansion chamber (11) of return branch (10), and the temperature regulator device (18) is located upstream of the expansion chamber (11), see Figure 1), the method comprising: filling the extracorporeal blood circuit (1) of the extracorporeal blood treatment apparatus with a priming fluid (dialysate is conveyed along the circuit (3)), wherein the priming fluid flows at least through the extracorporeal blood treatment device (flows through dialysis machine (1)) and through at least the blood return line (return branch (10)) towards the heating zone of said blood return line (towards temperature regulator (18), see Figure 1); the priming fluid flowing into a secondary post- infusion line (an infusion branch (23), see Figure 1), the priming fluid to flow through an air trapping device (expansion chamber (11v), see Figure 1) placed on the blood return line upstream of the heating zone (expansion chamber (11v) upstream from temperature regulator (18), see Figure 1) and then through said heating zone towards a terminal end of the blood return line (fluid flows through the expansion chamber (11v) then through the temperature regulator (18), see Figure 1). However, Paolini fails to disclose “diverting, during an initial time interval, the priming fluid into a secondary post- infusion line to bypass a blood warmer operatively active on said heating zone, wherein the secondary post-infusion line is in fluid communication with the blood return line upstream of the heating zone and is in fluid communication with the blood return line downstream of the heating zone; and directing, after said initial time interval, the priming fluid to flow”.
Kelly et al. (US 20110105983 A1) teaches a similar hemodialysis system (see Figure 9) including on-line dialysate that diverts dialysate fluid into a secondary post- infusion line (628) to bypass a blood warmer operatively active on said heating zone (if a solution is too hot/cold a bypass valve (56) is opened to bypass heater (58) via bypass line (628), see Figure 9), wherein the secondary post-infusion line (bypass line (628)) is in fluid communication with the blood return line upstream of the heating zone (in fluid communication with blood return line, as shown Figure 9) and is in fluid communication with the blood return line downstream of the heating zone (see Figure 9).  However, Kelly does not address all of the deficiencies of Paolini. Kelly’s bypass line is configured to open when the dialysate is too hot (i.e. it is initially closed), it does not seem to reasonable suggest diverting fluid during an initial time interval. Even if combined with Paolini, the combination would not read on all of the limitations of claim 23. There is no prior art that was found that reads on the combination of limitations. Therefore claim 23 would be considered allowable. Claims 24-34 are considered allowable for depending from claim 23. 
Meyer et al. (US 20140217020 A1) teaches a method for priming an extracorporeal blood circuit of an extracorporeal blood treatment apparatus (see Abstract), before starting patient treatment, the extracorporeal blood treatment apparatus including: (a) a blood treatment device (dialyzer (701)); and (b) a blood warmer (708), and the extracorporeal blood circuit including: (i) a blood withdrawal line (104) and a blood return line (103) coupled to the blood treatment device (coupled to dialyzer (701)), wherein the blood return line includes a heating zone coupled to the blood warmer (heater (708) is coupled to blood return line (103), see Figure 1); (ii) a blood pump (302) configured to be coupled to a pump section either of the blood withdrawal line or of the blood return line (see Figure 1); (iii) at least a post-infusion line (115) connected to the blood return line upstream of the heating zone (connected to blood return line (103) upstream of heater (708, see Figure 1); and (iv) an air trapping device (707) located along the blood return line (located on blood return line (103, see Figure 1), the method comprising: filling the extracorporeal blood circuit of the extracorporeal blood treatment apparatus with a priming fluid (water reservoir (202) holds a small volume of water used to create the solution used for system priming, see Paragraph [0313]), wherein the priming fluid flows at least through the extracorporeal blood treatment device (see Paragraph [0306]) and through at least the blood return line towards the heating zone of said blood return line (the system allows priming of the controlled compliant flow path and extracorporeal flow path, see Paragraph [0306]). However, Meyer fails to teach the air trapping device upstream of the heating zone; and diverting, during an initial time interval, the priming fluid into a secondary post- infusion line to bypass a blood warmer operatively active on said heating zone, wherein the secondary post-infusion line is in fluid communication with the blood return line upstream of the heating zone and is in fluid communication with the blood return line downstream of the heating zone; and directing, after said initial time interval, the priming fluid to flow through an air trapping device placed on the blood return line upstream of the heating zone and then through said heating zone towards a terminal end of the blood return line. Meyer can be combined with Kelly to teach the bypass line for the heating device. However, it would still not meet the claim limitations of diverting the priming fluid based on a time interval. There is no prior art that was found that reads on the combination of limitations. Therefore, claim 23 would be considered allowable. Claims 24-34 are considered allowable for depending from claim 23. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (7/30/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        31 July 2022